PORTABLE TESTER FOR A LEAKAGE RATE
OF A CYLINDER IN AN AUTOMOBILE ENGINE



FIRST OFFICE ACTION


This action is in response to the Applicant’s Preliminary Amendment dated Feb. 25, 2021.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Independent claim 1 is objected to because the claim fails to separate each claim element and by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i), for the lack of punctuation, indentation, and separation makes for a claim which is difficult to understand.
Independent claim 1 has been interpreted as follows:

A portable tester for a leakage rate of a cylinder in an automobile engine, comprising:
a shell having a front shell and a rear shell, wherein a circuit board and a manifold body are provided in the shell;
a throttle hole provided inside the manifold body;
a display provided at an upper end of the front shell;
control keys provided at a middle part of the front shell,
wherein the circuit board is provided with a decoding drive electrically connected with the display;
a single chip microcomputer unit electrically connected with the control keys and provided on and electrically connected to the decoding drive;
an air inlet connecter and an air outlet connector provided at and fixedly connected to a lower end of the front shell;
an air inlet end of the manifold body fixedly connected with the air inlet connector; and
an air outlet end of the manifold body fixedly connected with the air outlet connector,
wherein the air inlet end and the air outlet end of the manifold body each are provided with sensors which are electrically connected with the single chip microcomputer unit.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

With respect to independent claim 1, the claim is directed to a portable tester which detects a leakage rate of an engine cylinder but in no part of the body of the claim is a component which detects such a leakage rate. Thus, it is indefinite as to how the leakage rate is detected.  

Allowable Subject Matter

After a search of the prior art, independent claim 1 is believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 because the prior art fails to teach or suggest a portable tester for a leakage rate of an engine cylinder, comprising the combination of:
the single chip microcomputer unit, the air inlet connecter, the air outlet connecter, the air inlet end of the manifold body, and the air outlet end of the manifold body all as claimed.

Claims 2 - 18 are believed to be distinct due to, at least, the claims’ dependency on claim 1.

Further consideration and a final determination as to the allowability of the claims will be made once the claims are in compliance with 35 U.S.C. 112.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Eric S. McCall/Primary Examiner
Art Unit 2856